Title: From John Adams to Samuel Dexter, 10 July 1800
From: Adams, John
To: Dexter, Samuel



Dear Sir
Quincy July 10th 1800

I have received your favor of the 30 June. I know not what answer to give to General Pinckney. There are so many considerations to be attended to in appointments in the Artillery & old regiments, that it is difficult to introduce any new officers. The old officers think they have a right to rise in succession & where their merit is known & unquestionable, they have reason & justice on their side. Upon the whole, I think we must not be precipitate in making any new appointments, but wait till you can prepare a compleat list. Inclosed is an application from Mr Hunt of Watertown, in favor of his son, who is at least a fine figure of an officer. I have read & considered the sentence of the court martial against Samuel Ewing & think it must be confirmed. You will see in the form of a warrant for the execution of persons under sentence of death & prepare one accordingly. It must be sent to me for signature. The crime of this man is so gross that it cannot with safety to the service be pardoned.
With great esteem I am Sir yours
